Exhibit 10.5

 

CERTIFICATE OF INCORPORATION

 

OF

 

MYSPACE, INC.

 

The undersigned, a natural person (the “Sole Incorporator”), for the purpose of
organizing a corporation to conduct the business and promote the purposes
hereinafter stated, under the provisions and subject to the requirements of the
laws of the State of Delaware hereby certifies that:

 

I.

 

The name of this company is MySpace, Inc. (the “Company”).

 

II.

 

The address of the registered office of the corporation in the State of Delaware
is 1209 Orange Street, City of Wilmington, County of New Castle, and the name of
the registered agent of the corporation in the State of Delaware at such address
is CT Corporation System.

 

III.

 

The purpose of the Company is to engage in any lawful act or activity for which
a corporation may be organized under the Delaware General Corporation Law
(“DGCL”).

 

IV.

 

A. The Company is authorized to issue two classes of stock to be designated,
respectively, “Common Stock” and “Preferred Stock.” The total number of shares
that the Company is authorized to issue is fifteen million eight hundred eighty
thousand (15,880,000) shares, fifteen million (15,000,000) shares of which shall
be Common Stock (the “Common Stock”) and eight hundred eighty thousand (880,000)
shares of which shall be Preferred Stock (the “Preferred Stock”). The Preferred
Stock shall have a par value of one-tenth of one cent ($0.001) per share and the
Common Stock shall have a par value of one-tenth of one cent ($0.001) per share.

 

B. The number of authorized shares of Common Stock may be increased or decreased
(but not below the number of shares of Common Stock then outstanding) by the
affirmative vote of the holders of a majority of the stock of the Company
entitled to vote (voting together as a single class on an as-if-converted
basis).

 

C. All of the authorized shares of Preferred Stock are hereby designated “Series
A Preferred Stock” (the “Series Preferred”).

 

1.



--------------------------------------------------------------------------------

D. The rights, preferences, privileges, restrictions and other matters relating
to the Series Preferred are as follows, provided, however, that the holders of
an aggregate of a majority of the then outstanding shares of the Series
Preferred may waive any of the following rights, powers, preferences, or
privileges applicable to all shares of the Series Preferred in any given
instance without prejudice to such rights, powers, preferences, or privileges in
any other instance, and any such waiver shall bind all future holders of the
shares of Series Preferred:

 

  1. DIVIDEND RIGHTS.

 

(a) Holders of Series Preferred, in preference to the holders of Common Stock,
shall be entitled to receive, when, as and if declared by the Board of Directors
(the “Board”), but only out of funds that are legally available therefor, cash
dividends of $0.46 per annum on each outstanding share of Series Preferred. Such
dividends shall be payable only when, as and if declared by the Board and shall
be non-cumulative. The Board of Directors is under no obligation to declare
dividends and no rights shall accrue to the holders of Preferred Stock if
dividends are not declared.

 

(b) [intentionally omitted]

 

(c) So long as any shares of Series Preferred are outstanding, the Company shall
not pay or declare any dividend, whether in cash or property, or make any other
distribution on the Common Stock, or purchase, redeem or otherwise acquire for
value any shares of Common Stock until all dividends as set forth in Section
1(a) above on the Series Preferred shall have been paid or declared and set
apart, except for:

 

(i) acquisitions of Common Stock by the Company pursuant to agreements which
permit the Company to repurchase such shares at cost (or the lesser of cost or
fair market value) upon termination of services to the Company;

 

(ii) acquisitions of Common Stock in exercise of the Company’s right of first
refusal to repurchase such shares; or

 

(iii) distributions to holders of Common Stock in accordance with Sections 3 and
4.

 

(d) In the event dividends are paid on any share of Common Stock, the Company
shall pay an additional dividend on all outstanding shares of Series Preferred
in a per share amount equal (on an as-if converted to Common Stock basis) to the
amount paid or set aside for each share of Common Stock.

 

(e) The provisions of Sections 1(c) and 1(d) shall not apply to a dividend
payable solely in Common Stock to which the provisions of Section 5(f) hereof
are applicable, or any repurchase of any outstanding securities of the Company
that is approved by (i) the Board and (ii) holders of a majority of the then
outstanding shares of Series Preferred as may be required by this Certificate of
Incorporation.

 

2.



--------------------------------------------------------------------------------

(f) California Code Sections 502 and 503 shall not apply with respect to
distributions on shares junior to the Series Preferred as they relate to
repurchases of shares of Common Stock upon termination of employment or service
as a consultant, officer or director.

 

  2. VOTING RIGHTS.

 

(a) General Rights. Each holder of shares of the Series Preferred shall be
entitled to the number of votes equal to the number of shares of Common Stock
into which such shares of Series Preferred could be converted (pursuant to
Section 5 hereof) immediately after the close of business on the record date
fixed for such meeting or the effective date of such written consent and shall
have voting rights and powers equal to the voting rights and powers of the
Common Stock and shall be entitled to notice of any stockholders’ meeting in
accordance with the bylaws of the Company. Except as otherwise provided herein
or as required by law, the Series Preferred shall vote together with the Common
Stock at any annual or special meeting of the stockholders and not as a separate
class, and may act by written consent in the same manner as the Common Stock.
Each holder of shares of Common Stock shall be entitled to one vote for each
share thereof held.

 

(b) Separate Vote of Series Preferred. For so long as any shares of Series
Preferred remain outstanding, in addition to any other vote or consent required
herein or by law, the vote or written consent of the holders of a majority of
the outstanding Series Preferred shall be necessary for effecting or validating
the following actions (whether by merger, recapitalization or otherwise):

 

(i) Any amendment, alteration, or repeal of any provision of the Certificate of
Incorporation or the Bylaws of the Company (including any filing of a
Certificate of Designation) that relates to and would adversely affect the
Series Preferred in any material respect;

 

(ii) Any alteration or change to the powers, preferences, or other special
rights, privileges or restrictions of the Series Preferred that is materially
adverse to the holders of the Series Preferred;

 

(iii) Any increase or decrease in the authorized number of shares of Series
Preferred;

 

(iv) Any authorization or any designation, whether by reclassification or
otherwise, of any new class or series of stock or any other securities
convertible into equity securities of the Company ranking on a parity with or
senior to the Series Preferred in right of redemption, liquidation preference or
dividend rights or any increase in the authorized or designated number of any
such new class or series;

 

(v) Any redemption, repurchase, payment or declaration of dividends or other
distributions with respect to Common Stock or Preferred Stock (except for
acquisitions of Common Stock by the Company permitted by Section 1(c)(i), (ii)
and (iii) hereof; or

 

3.



--------------------------------------------------------------------------------

(vi) Any increase in the authorized number of members of the Company’s Board.

 

(c) Election of Board of Directors.

 

(i) The holders of Series Preferred, voting as a separate class, shall be
entitled to elect one (1) member of the Board (the “Preferred Director”) at each
meeting or pursuant to each consent of the Company’s stockholders for the
election of directors, and to remove from office such Preferred Director and to
fill any vacancy caused by the resignation, death or removal of such Preferred
Director.

 

(ii) The holders of Common Stock, voting as a separate class, shall be entitled
to elect three (3) members of the Board at each meeting or pursuant to each
consent of the Company’s stockholders for the election of directors, and to
remove from office such directors and to fill any vacancy caused by the
resignation, death or removal of such directors.

 

(iii) The holders of Common Stock and Series Preferred, voting together as a
single class on an as-if converted basis, shall be entitled to elect all
remaining members of the Board at each meeting or pursuant to each consent of
the Company’s stockholders for the election of directors, and to remove from
office such directors and to fill any vacancy caused by the resignation, death
or removal of such directors.

 

(iv) No person entitled to vote at an election for directors may cumulate votes
to which such person is entitled, unless, at the time of such election, the
Company is subject to Section 2115 of the California General Corporation Law
(“CGCL”). During such time or times that the Company is subject to Section
2115(b) of the CGCL, every stockholder entitled to vote at an election for
directors as provided above may cumulate such stockholder’s votes and give one
candidate a number of votes equal to the number of directors to be elected
multiplied by the number of votes to which such stockholder’s shares are
otherwise entitled, or distribute the stockholder’s votes on the same principle
among as many candidates as such stockholder desires. No stockholder, however,
shall be entitled to so cumulate such stockholder’s votes unless (i) the names
of such candidate or candidates have been placed in nomination prior to the
voting and (ii) the stockholder has given notice at the meeting, prior to the
voting, of such stockholder’s intention to cumulate such stockholder’s votes. If
any stockholder has given proper notice to cumulate votes, all stockholders may
cumulate their votes for any candidates who have been properly placed in
nomination. Under cumulative voting, the candidates receiving the highest number
of votes, up to the number of directors to be elected, are elected.

 

(v) During such time or times that the Company is subject to Section 2115(b) of
the CGCL, one or more directors may be removed from office at any time without
cause by the affirmative vote of the holders of at least a majority of the
outstanding shares entitled to vote for that director as provided above;
provided, however, that unless the entire Board is removed, no individual
director may be removed when the votes cast against such director’s removal, or
not consenting in writing to such removal, would be sufficient to elect that
director if voted cumulatively at an election which the same total number of
votes were cast (or,

 

4.



--------------------------------------------------------------------------------

if such action is taken by written consent, all shares entitled to vote were
voted) and the entire number of directors authorized at the time of such
director’s most recent election were then being elected.

 

  3. LIQUIDATION RIGHTS.

 

(a) Upon any liquidation, dissolution, or winding up of the Company, whether
voluntary or involuntary (a “Liquidation Event”), before any distribution or
payment shall be made to the holders of any Common Stock, the holders of Series
Preferred shall be entitled to be paid out of the assets of the Company legally
available for distribution for each share of Series Preferred held by them, an
amount per share of Series Preferred equal to $12.5925 (as adjusted for any
stock dividends, combinations, splits, recapitalizations and the like with
respect to such shares of Series Preferred after the filing date hereof) plus
all declared and unpaid dividends on the Series Preferred. If, upon any such
Liquidation Event, the assets of the Company shall be insufficient to make
payment in full to all holders of Series Preferred of the liquidation preference
set forth in this Section 3(a), then such assets (or consideration) shall be
distributed among the holders of Series Preferred at the time outstanding,
ratably in proportion to the full amounts to which they would otherwise be
respectively entitled.

 

(b) After the payment of the full liquidation preference of the Series Preferred
as set forth in Section 3(a) above, the remaining assets of the Company legally
available for distribution, if any, shall be distributed ratably to the holders
of the Common Stock.

 

  4. ASSET TRANSFER OR ACQUISITION RIGHTS.

 

(a) For the purposes of this Section 4 a Liquidation Event shall be deemed to
include an Acquisition or an Asset Transfer, as hereinafter defined. For
purposes of this Section 4, (i) “Acquisition” shall mean (A) any consolidation
or merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, other than any such
consolidation, merger or reorganization in which the stockholders of the Company
immediately prior to such consolidation, merger or reorganization, continue to
hold at least a majority of the voting power of the surviving entity in
substantially the same proportions (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; or (B) any transaction or series of related transactions to
which the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred (other than to affiliates of the Company’s
stockholders); provided that an Acquisition shall not include any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or any successor or indebtedness of the
Company is cancelled or converted or a combination thereof; provided further
that the Company shall not be deemed to be a party to any transaction or series
of transactions contemplated by clause (B) of this Section 4(a) by virtue of the
Company consenting to such transaction or being a party to agreements that are
ancillary to such transaction (such as stockholder agreements, registration
rights agreements and similar agreements) and (ii) “Asset Transfer” shall mean a
sale, lease, exclusive license or other disposition of all or substantially all
of the assets of the Company.

 

5.



--------------------------------------------------------------------------------

(b) In any Acquisition or Asset Transfer, if the consideration to be received is
securities of a corporation or other property other than cash, its value will be
deemed its fair market value as determined in good faith by the Board on the
date such determination is made.

 

  5. CONVERSION RIGHTS.

 

The holders of the Series Preferred shall have the following rights with respect
to the conversion of the Series Preferred into shares of Common Stock:

 

(a) Optional Conversion. Subject to and in compliance with the provisions of
this Section 5, any shares of Series Preferred may, at the option of the holder,
be converted at any time into fully-paid and nonassessable shares of Common
Stock. The number of shares of Common Stock to which a holder of Series
Preferred shall be entitled upon conversion shall be the product obtained by
multiplying the “Series Preferred Conversion Rate” then in effect (determined as
provided in Section 5(b)) by the number of shares of Series Preferred being
converted.

 

(b) Series Preferred Conversion Rate. The conversion rate in effect at any time
for conversion of the Series Preferred (the “Series Preferred Conversion Rate”)
shall be the quotient obtained by dividing the Original Trigger Price (as
hereinafter defined) of the Series Preferred by the “Series Preferred Conversion
Price,” calculated as provided in Section 5(c). The “Original Trigger Price” of
the Series Preferred shall be five dollars and seventy-five cents ($5.75) per
share (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares after the filing date
hereof).

 

(c) Series Preferred Conversion Price. The conversion price for the Series
Preferred shall initially be the Original Trigger Price of the Series Preferred
(the “Series Preferred Conversion Price”). Such initial Series Preferred
Conversion Price shall be adjusted from time to time in accordance with this
Section 5. All references to the Series Preferred Conversion Price herein shall
mean the Series Preferred Conversion Price as so adjusted.

 

(d) Mechanics of Conversion. Each holder of Series Preferred who desires to
convert the same into shares of Common Stock pursuant to this Section 5 shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Company or any transfer agent for the Series Preferred, and shall give
written notice to the Company at such office that such holder elects to convert
the same. Such notice shall state the number of shares of Series Preferred being
converted. Thereupon, the Company shall promptly issue and deliver at such
office to such holder a certificate or certificates for the number of shares of
Common Stock to which such holder is entitled and shall promptly pay (i) in cash
or, to the extent sufficient funds are not then legally available therefor, in
Common Stock (at the Common Stock’s fair market value determined by the Board as
of the date of such conversion), any declared and unpaid dividends on the shares
of Series Preferred being converted and (ii) in cash (at the Common Stock’s fair
market value determined by the Board as of the date of conversion) the value of
any fractional share of Common Stock otherwise issuable to any holder of Series
Preferred. Such conversion shall be deemed to have been made at the close of
business on the date of such surrender of the certificates representing the
shares of Series Preferred to be

 

6.



--------------------------------------------------------------------------------

converted, and the person entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock on such date.

 

(e) Adjustment for Stock Splits and Combinations. If at any time or from time to
time on or after the date that the first share of Series Preferred is issued
(the “Original Issue Date”) the Company effects a subdivision of the outstanding
Common Stock without a corresponding subdivision of the Series Preferred, the
Series Preferred Conversion Price in effect immediately before that subdivision
shall be proportionately decreased. Conversely, if at any time or from time to
time after the Original Issue Date the Company combines the outstanding shares
of Common Stock into a smaller number of shares without a corresponding
combination of the Series Preferred, the Series Preferred Conversion Price in
effect immediately before the combination shall be proportionately increased.
Any adjustment under this Section 5(e) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(f) Adjustment for Common Stock Dividends and Distributions. If at any time or
from time to time on or after the Original Issue Date the Company pays to
holders of Common Stock a dividend or other distribution in additional shares of
Common Stock without a corresponding dividend or other distribution to holders
of Preferred Stock, the Series Preferred Conversion Price then in effect shall
be decreased as of the time of such issuance, as provided below:

 

(i) The Series Preferred Conversion Price shall be adjusted by multiplying the
Series Preferred Conversion Price then in effect by a fraction equal to:

 

(A) the numerator of which is the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance, and

 

(B) the denominator of which is the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution;

 

(ii) If the Company fixes a record date to determine which holders of Common
Stock are entitled to receive such dividend or other distribution, the Series
Preferred Conversion Price shall be fixed as of the close of business on such
record date and the number of shares of Common Stock shall be calculated
immediately prior to the close of business on such record date; and

 

(iii) If such record date is fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Series
Preferred Conversion Price shall be recomputed accordingly as of the close of
business on such record date and thereafter the Series Preferred Conversion
Price shall be adjusted pursuant to this Section 5(f) to reflect the actual
payment of such dividend or distribution.

 

(g) Adjustment for Reclassification, Exchange, Substitution, Reorganization,
Merger or Consolidation. If at any time or from time to time on or after the

 

7.



--------------------------------------------------------------------------------

Original Issue Date the Common Stock issuable upon the conversion of the Series
Preferred is changed into the same or a different number of shares of any class
or classes of stock, whether by recapitalization, reclassification, merger,
consolidation or otherwise (other than an Acquisition or Asset Transfer as
defined in Section 4 or a subdivision or combination of shares or stock dividend
provided for elsewhere in this Section 5), in any such event each holder of
Series Preferred shall then have the right to convert such stock into the kind
and amount of stock and other securities and property receivable upon such
recapitalization, reclassification, merger, consolidation or other change by
holders of the maximum number of shares of Common Stock into which such shares
of Series Preferred could have been converted immediately prior to such
recapitalization, reclassification, merger, consolidation or change, all subject
to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 5
with respect to the rights of the holders of Series Preferred after the capital
reorganization to the end that the provisions of this Section 5 (including
adjustment of the Series Preferred Conversion Price then in effect and the
number of shares issuable upon conversion of the Series Preferred) shall be
applicable after that event and be as nearly equivalent as practicable.

 

(h) Sale of Shares Below Series Preferred Conversion Price.

 

(i) If at any time or from time to time on or after the Original Issue Date the
Company issues or sells, or is deemed by the express provisions of this Section
5(h) to have issued or sold, Additional Shares of Common Stock (as defined
below), other than as provided in Section 5(e), 5(f) or 5(g) above, for an
Effective Price (as defined below) less than the then effective Series Preferred
Conversion Price (a “Qualifying Dilutive Issuance”), then and in each such case,
the then existing Series Preferred Conversion Price shall be reduced, as of the
opening of business on the date of such issue or sale, to a price determined by
multiplying the Series Preferred Conversion Price in effect immediately prior to
such issuance or sale by a fraction equal to:

 

(A) the numerator of which shall be (A) the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or
sale, plus (B) the number of shares of Common Stock which the Aggregate
Consideration (as defined below) received or deemed received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such then-existing Series Preferred Conversion Price, and

 

(B) the denominator of which shall be the number of shares of Common Stock
deemed outstanding (as determined below) immediately prior to such issue or sale
plus the total number of Additional Shares of Common Stock so issued.

 

For the purposes of the preceding sentence, the number of shares of Common Stock
deemed to be outstanding as of a given date shall be the sum of (A) the number
of shares of Common Stock outstanding, (B) the number of shares of Common Stock
into which the then outstanding shares of Series Preferred could be converted if
fully converted on the day immediately preceding the given date, and (C) the
number of shares of Common Stock which are

 

8.



--------------------------------------------------------------------------------

issuable upon the exercise or conversion of all other rights, options and
convertible securities outstanding on the day immediately preceding the given
date.

 

(ii) No adjustment shall be made to the Series Preferred Conversion Price in an
amount less than one cent per share. Any adjustment required by this Section
5(h) shall be rounded to the nearest one cent $0.01 per share. Any adjustment
otherwise required by this Section 5(h) that is not required to be made due to
the preceding two sentences shall be included in any subsequent adjustment to
the Series Preferred Conversion Price.

 

(iii) For the purpose of making any adjustment required under this Section 5(h),
the aggregate consideration received by the Company for any issue or sale of
securities (the “Aggregate Consideration”) shall be defined as: (A) to the
extent it consists of cash, be computed at the gross amount of cash received by
the Company before deduction of any underwriting or similar commissions,
compensation or concessions paid or allowed by the Company in connection with
such issue or sale and without deduction of any expenses payable by the Company,
(B) to the extent it consists of property other than cash, be computed at the
fair value of that property as determined in good faith by the Board, and (C) if
Additional Shares of Common Stock, Convertible Securities (as defined below) or
rights or options to purchase either Additional Shares of Common Stock or
Convertible Securities are issued or sold together with other stock or
securities or other assets of the Company for a consideration which covers both,
be computed as the portion of the consideration so received that may be
reasonably determined in good faith by the Board to be allocable to such
Additional Shares of Common Stock, Convertible Securities or rights or options.

 

(iv) For the purpose of the adjustment required under this Section 5(h), if the
Company issues or sells (x) Preferred Stock or other stock, options, warrants,
purchase rights or other securities convertible into, Additional Shares of
Common Stock (such convertible stock or securities being herein referred to as
“Convertible Securities”) or (y) rights or options for the purchase of
Additional Shares of Common Stock or Convertible Securities and if the Effective
Price of such Additional Shares of Common Stock is less than the Series
Preferred Conversion Price, in each case the Company shall be deemed to have
issued at the time of the issuance of such rights or options or Convertible
Securities the maximum number of Additional Shares of Common Stock issuable upon
exercise or conversion thereof and to have received as consideration for the
issuance of such shares an amount equal to the total amount of the
consideration, if any, received by the Company for the issuance of such rights
or options or Convertible Securities plus:

 

(A) in the case of such rights or options, the minimum amounts of consideration,
if any, payable to the Company upon the exercise of such rights or options; and

 

(B) in the case of Convertible Securities, the minimum amounts of consideration,
if any, payable to the Company upon the conversion thereof (other than by
cancellation of liabilities or obligations evidenced by such Convertible
Securities); provided that if the minimum amounts of such consideration cannot
be ascertained, but are a function of antidilution or similar protective
clauses, the Company shall be deemed to have received the minimum amounts of
consideration without reference to such clauses.

 

9.



--------------------------------------------------------------------------------

(C) If the minimum amount of consideration payable to the Company upon the
exercise or conversion of rights, options or Convertible Securities is reduced
over time or on the occurrence or non-occurrence of specified events other than
by reason of antidilution adjustments, the Effective Price shall be recalculated
using the figure to which such minimum amount of consideration is reduced;
provided further, that if the minimum amount of consideration payable to the
Company upon the exercise or conversion of such rights, options or Convertible
Securities is subsequently increased, the Effective Price shall be again
recalculated using the increased minimum amount of consideration payable to the
Company upon the exercise or conversion of such rights, options or Convertible
Securities; and

 

(D) No further adjustment of the Series Preferred Conversion Price, as adjusted
upon the issuance of such rights, options or Convertible Securities, shall be
made as a result of the actual issuance of Additional Shares of Common Stock or
the exercise of any such rights or options or the conversion of any such
Convertible Securities. If any such rights or options or the conversion
privilege represented by any such Convertible Securities shall expire without
having been exercised, the Series Preferred Conversion Price as adjusted upon
the issuance of such rights, options or Convertible Securities shall be
readjusted to the Series Preferred Conversion Price which would have been in
effect had an adjustment been made on the basis that the only Additional Shares
of Common Stock so issued were the Additional Shares of Common Stock, if any,
actually issued or sold on the exercise of such rights or options or rights of
conversion of such Convertible Securities, and such Additional Shares of Common
Stock, if any, were issued or sold for the consideration actually received by
the Company upon such exercise, plus the consideration, if any, actually
received by the Company for the granting of all such rights or options, whether
or not exercised, plus the consideration received for issuing or selling the
Convertible Securities actually converted, plus the consideration, if any,
actually received by the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) on the conversion of such
Convertible Securities, provided that such readjustment shall not apply to prior
conversions of Series Preferred.

 

(v) For the purpose of making any adjustment to the Conversion Price of the
Series Preferred required under this Section 5(h), “Additional Shares of Common
Stock” shall mean all shares of Common Stock issued by the Company or deemed to
be issued pursuant to this Section 5(h) (including shares of Common Stock
subsequently reacquired or retired by the Company), other than:

 

(A) shares of Common Stock issued upon conversion of the Series Preferred;

 

(B) up to 401,618 shares of Common Stock and/or options, warrants or other
Common Stock purchase rights and the Common Stock issued pursuant to such
options, warrants or other rights (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like after the filing date
hereof) after the Original Issue Date to employees, officers or directors of, or
consultants or advisors to, the Company or any subsidiary pursuant to stock
purchase or stock option plans or other arrangements that are approved by the
Board or a compensation committee of the Board; provided, however, that such
amount shall be increased to reflect any shares of Common Stock (i) not issued
pursuant to the

 

10.



--------------------------------------------------------------------------------

rights, agreements, option or warrants (“Unexercised Options”) as a result of
the termination of such Unexercised Options or (ii) reacquired by the Company
from employees, directors or consultants at cost (or the lesser of cost or fair
market value) pursuant to agreements which permit the Company to repurchase such
shares upon termination of services to the Company;

 

(C) shares of Common Stock issued pursuant to the exercise of Convertible
Securities outstanding as of the Original Issue Date;

 

(D) shares of Common Stock or Convertible Securities issued pursuant to or in
connection with (i) any equipment loan or leasing arrangement, real property
leasing arrangement or debt financing from a bank, or similar financial
institution and/or (ii) strategic transactions involving the Company and other
entities, including (a) acquisitions (of assets or equity interests), mergers
and/or consolidations; (b) joint ventures, manufacturing, marketing or
distribution arrangements; or (c) technology transfer or development
arrangements; provided that the issuances in reliance on this clause (D) shall
not exceed 400,000 shares of Common Stock or Convertible Securities (as adjusted
for any stock dividends, combinations, splits, recapitalizations and the like
after the filing date hereof) in any single transaction or series of related
transactions unless such transaction or series of related transaction has been
approved by the Company’s Board, including the approval of the Preferred
Director (in which case the limitation in this proviso shall not apply);

 

(E) shares of Common Stock or Convertible Securities issued pursuant to Section
3.6 of that certain Stockholders Agreement by and among the Company and the
stockholders identified therein to be entered into in February 2005, as such
agreement may be amended from time to time; and

 

(F) any other shares of Common Stock or Convertible Securities issued upon the
express written consent of the holders of a majority of the then outstanding
shares of Series Preferred, which consent must expressly acknowledge that such
shares of Common Stock or Convertible Securities will not constitute “Additional
Shares of Common Stock” for purposes of Section 5(h).

 

References to Common Stock in the subsections of this clause (v) above shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 5(h). The “Effective Price” of Additional Shares of
Common Stock shall mean the quotient determined by dividing the total number of
Additional Shares of Common Stock issued or sold, or deemed to have been issued
or sold by the Company under this Section 5(h), into the Aggregate Consideration
received, or deemed to have been received by the Company for such issue under
this Section 5(h), for such Additional Shares of Common Stock. In the event that
the number of shares of Additional Shares of Common Stock or the Effective Price
cannot be ascertained at the time of issuance, such Additional Shares of Common
Stock shall be deemed issued immediately upon the occurrence of the first event
that makes such number of shares or the Effective Price, as applicable,
ascertainable.

 

(vi) In the event that the Company issues or sells, or is deemed to have issued
or sold, Additional shares of Common Stock in a Qualifying Dilutive Issuance
(the “First Dilutive Issuance”), then in the event that the Company issues or
sells, or is deemed to have issued or sold, Additional Shares of Common Stock in
a Qualifying Dilutive Issuance

 

11.



--------------------------------------------------------------------------------

other than the First Dilutive Issuance as a part of the same transaction or
series of related transactions as the First Dilutive Issuance (a “Subsequent
Dilutive Issuance”), then and in each such case upon a Subsequent Dilutive
Issuance the Series Preferred Conversion Price shall be reduced to the Series
Preferred Conversion Price that would have been in effect had the First Dilutive
Issuance and each Subsequent Dilutive Issuance all occurred on the closing date
of the First Dilutive Issuance.

 

(i) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Series Preferred Conversion Price for the number of shares of Common Stock
or other securities issuable upon conversion of the Series Preferred, if the
Series Preferred is then convertible pursuant to this Section 5, the Company, at
its expense, shall compute such adjustment or readjustment in accordance with
the provisions hereof and shall, upon request, prepare a certificate showing
such adjustment or readjustment, and shall mail such certificate, by first class
mail, postage prepaid, to each registered holder of Series Preferred so
requesting at the holder’s address as shown in the Company’s books. The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (i) the consideration received or deemed to be received by the
Company for any Additional Shares of Common Stock issued or sold or deemed to
have been issued or sold, (ii) the Series Preferred Conversion Price at the time
in effect, (iii) the number of Additional Shares of Common Stock and (iv) the
type and amount, if any, of other property which at the time would be received
upon conversion of the Series Preferred. Failure to request or provide such
notice shall have no effect on any such adjustment.

 

(j) Notices of Record Date. Upon (i) any taking by the Company of a record of
the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
or (ii) any Acquisition (as defined in Section 4) or other capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company, any merger or consolidation of the Company with or
into any other corporation, or any Asset Transfer (as defined in Section 4), or
any voluntary or involuntary dissolution, liquidation or winding up of the
Company, the Company shall mail to each holder of Series Preferred at least ten
(10) days prior to (x) the record date, if any, specified therein; or (y) if no
record date is specified, the date upon which such action is to take effect (or,
in either case, such shorter period approved by the holders of a majority of the
outstanding Series Preferred) a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
Acquisition, reorganization, reclassification, transfer, consolidation, merger,
Asset Transfer, dissolution, liquidation or winding up is expected to become
effective, and (C) the date, if any, that is to be fixed as to when the holders
of record of Common Stock (or other securities) shall be entitled to exchange
their shares of Common Stock (or other securities) for securities or other
property deliverable upon such Acquisition, reorganization, reclassification,
transfer, consolidation, merger, Asset Transfer, dissolution, liquidation or
winding up.

 

12.



--------------------------------------------------------------------------------

(k) Automatic Conversion.

 

(i) Each share of Series Preferred shall automatically be converted into shares
of Common Stock, based on the then-effective Series Preferred Conversion Price,
(A) at any time upon the affirmative election of the holders of a majority of
the outstanding shares of the Series Preferred, or (B) immediately upon the
closing of a firmly underwritten public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended, covering
the offer and sale of Common Stock for the account of the Company in which (i)
the per share price is at least $17.25 (as adjusted for stock splits, dividends,
recapitalizations and the like after the filing date hereof), and (ii) the gross
cash proceeds to the Company (before underwriting discounts, commissions and
fees) are at least $20,000,000. Upon such automatic conversion, any declared and
unpaid dividends shall be paid in accordance with the provisions of Section
5(d).

 

(ii) Upon the occurrence of either of the events specified in Section 5(k)(i)
above, the outstanding shares of Series Preferred shall be converted
automatically without any further action by the holders of such shares and
whether or not the certificates representing such shares are surrendered to the
Company or its transfer agent; provided, however, that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon such conversion unless the certificates evidencing such shares of Series
Preferred are either delivered to the Company or its transfer agent as provided
below, or the holder notifies the Company or its transfer agent that such
certificates have been lost, stolen or destroyed and executes an agreement
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with such certificates. Upon the occurrence of such automatic
conversion of the Series Preferred, the holders of Series Preferred shall
surrender the certificates representing such shares at the office of the Company
or any transfer agent for the Series Preferred. Thereupon, there shall be issued
and delivered to such holder promptly at such office and in its name as shown on
such surrendered certificate or certificates, a certificate or certificates for
the number of shares of Common Stock into which the shares of Series Preferred
surrendered were convertible on the date on which such automatic conversion
occurred, and any declared and unpaid dividends shall be paid in accordance with
the provisions of Section 5(d).

 

(l) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of Series Preferred. All shares of Common Stock (including fractions
thereof) issuable upon conversion of more than one share of Series Preferred by
a holder thereof shall be aggregated for purposes of determining whether the
conversion would result in the issuance of any fractional share. If, after the
aforementioned aggregation, the conversion would result in the issuance of any
fractional share, the Company shall, in lieu of issuing any fractional share,
pay cash equal to the product of such fraction multiplied by the fair market
value of one share of Common Stock (as determined by the Board) on the date of
conversion.

 

(m) Reservation of Stock Issuable Upon Conversion. The Company shall at all
times reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of the shares
of the Series Preferred, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all outstanding shares of
the Series Preferred. If at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion

 

13.



--------------------------------------------------------------------------------

of all then outstanding shares of the Series Preferred, the Company will take
such corporate action as may be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.

 

(n) Notices. Any notice required by the provisions of this Section 5 shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with verification of receipt. All notices shall be addressed to
each holder of record at the address of such holder appearing on the books of
the Company.

 

  6. NO REISSUANCE OF SERIES PREFERRED.

 

No shares or shares of Series Preferred acquired by the Company by reason of
redemption, purchase, conversion or otherwise shall be reissued.

 

V.

 

A. The liability of the directors of the Company for monetary damages shall be
eliminated to the fullest extent under applicable law.

 

B. The Company is authorized to provide indemnification of agents (as defined in
Section 317 of the CGCL) for breach of duty to the Company and its stockholders
through bylaw provisions or through agreements with the agents, or through
stockholder resolutions, or otherwise, in excess of the indemnification
otherwise permitted by Section 317 of the CGCL, subject, at any time or times
that the Company is subject to Section 2115(b) of the CGCL, to the limits on
such excess indemnification set forth in Section 204 of the CGCL.

 

C. Any repeal or modification of this Article V shall only be prospective and
shall not affect the rights under this Article V in effect at the time of the
alleged occurrence of any action or omission to act giving rise to liability.

 

D. In the event that a member of the Board who is also a partner, officer,
director or employee of an entity that is a direct or indirect holder of
Preferred Stock or Common Stock or an employee of an entity that manages such an
entity (each, a “Business Entity”) acquires knowledge of a potential transaction
or other matter in such individual’s capacity as a partner, officer or director
or employee of such Business Entity or the manager or general partner of such
Business Entity (and other than primarily in connection with such individual’s
service as a member of the Board) and that may be an opportunity of interest for
both the Company and such Business Entity (a “Corporate Opportunity”), then the
Company (i) renounces any expectancy that such director or Business Entity offer
an opportunity to participate in such Corporate Opportunity to the Company and
(ii) to the fullest extent permitted by law, waives any claim that such
opportunity constituted a Corporate Opportunity that should have been presented
by such director or Business Entity to the Company or any of its affiliates;
provided, however, that such director acts in good faith.

 

14.



--------------------------------------------------------------------------------

 

VI.

 

For the management of the business and for the conduct of the affairs of the
Company, and in further definition, limitation and regulation of the powers of
the Company, of its directors and of its stockholders or any class thereof, as
the case may be, it is further provided that:

 

A. The management of the business and the conduct of the affairs of the Company
shall be vested in its Board. The number of directors which shall constitute the
whole Board shall be fixed by the Board in the manner provided in the Bylaws,
subject to any restrictions which may be set forth in this Certificate of
Incorporation.

 

B. The Board is expressly empowered to adopt, amend or repeal the Bylaws of the
Company. The stockholders shall also have the power to adopt, amend or repeal
the Bylaws of the Company; provided however, that, in addition to any vote of
the holders of any class or series of stock of the Company required by law or by
this Certificate of Incorporation, the affirmative vote of the holders of at
least a majority of the voting power of all of the then-outstanding shares of
the capital stock of the Company entitled to vote generally in the election of
directors, voting together as a single class, shall be required to adopt, amend
or repeal any provision of the Bylaws of the Company.

 

C. The directors of the Company need not be elected by written ballot unless the
Bylaws so provide.

 

D. Prior to the issuance of any capital stock of the Company, the Company
reserves the right to amend the provisions in this Certificate of Incorporation
and in any certificate amendatory hereof in the manner now or hereafter
prescribed by law, and all rights conferred on stockholders or others hereunder
or thereunder are granted subject to such reservation.

 

VII.

 

The name and the mailing address of the Sole Incorporator is as follows:

 

Christopher DeWolfe

c/o MySpace, Inc.

1333 Second Street

Santa Monica, CA 90401

 

15.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate has been subscribed this 10th day of
February 2005 by the undersigned who affirms that the statements made herein are
true and correct.

 

/s/ Christopher DeWolfe Christopher DeWolfe Sole Incorporator

 

16.

CERTIFICATE OF INCORPORATION